DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Remarks
2.	The use of reference characters in parenthesis is to be considered as having no effect on the scope of the claims.

Response to Arguments
3.	Applicant’s contention (see page 6 filed 28 June 2022) with respect to the rejection of claims 13 and 16 under 35 U.S.C. 112(b) has been fully considered and is persuasive in view of amendment/cancellation.  Therefore, the rejection of claims 13 and 16 under 35 U.S.C. 112(b) has been withdrawn.  

4.	Applicant’s contention (see pages 6-8 filed 28 June 2022) with respect to the rejection of independent claim 1 under 35 U.S.C. 102 has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of independent claim 1 under 35 U.S.C. 102 has been withdrawn.  
Subsequently, the prior art rejections of all claims dependent and inclusive thereof are withdrawn.


However, upon further consideration, new grounds of rejection are warranted (see below).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5a.	Claims 1, 7, 8, 10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Redding (US 2018/0089563), and further in view of Levihn (US 11,243,532).
Regarding claim 1, Redding discloses a method for controlling a motor vehicle traveling on a roadway in a current lane (autonomous vehicle control in a plurality of situations, e.g. merging, lane changes, etc.; Redding at title, abstract, 0004, 0033)  wherein the roadway has at least one additional lane that is adjacent to the current lane (vehicle control includes instant situation, such as the instant lane having adjacent lanes; Redding at 0030) of the motor vehicle, having the following steps:
Generating and/or receiving multiple different driving maneuvers (in response to sensed environment, a set of candidate maneuvers/policies in a given situation in parallel generated or recalled from learned history; Redding at 0027, 0029, 0030).
Determining at least two driving maneuver classes (feasible/non-feasible, acceptable/not-acceptable, ranked list of options, etc.; Redding at 0031) that are defined based on at least one characteristic variable of the driving maneuvers (timing, safety, etc.; Redding at 0031)
Wherein the driving maneuvers of various driving maneuver classes differ by at least one characteristic variable (each candidate policy varies in some way from the other parallel candidate policies; Redding at 0029)
Classifying the driving maneuvers in one of the at least two driving maneuver classes (each policy is evaluated and ranked/approved/dismissed; Redding at 0029-0031).
Selecting one of the possible driving maneuvers based on the classification, and controlling the motor vehicle according to the selected driving maneuver (behavior planner selects appropriate maneuver, and control policy for the vehicle is carried out; Redding at 0024, 0025, 0067).
While Redding discloses policy details a function of merging/fusing/iterating prior policy detail history via neural networks to provide a new, optimized solution for a navigation or trajectory goal (Redding at 0004, 0052-0057, 0064), it cannot be ascertained from the disclosure of Redding if this is implicitly a homotopy analysis of the driving maneuvers.
Levihn, in a similar invention in the same field of endeavor, teaches wherein a homotopy analysis of the multiple driving maneuvers is carried out in order to assign the multiple driving maneuvers to a driving maneuver class and/or to determine the driving maneuver parameter (Levihn at column 16 lines 4-45, column 17 lines 13-43).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the neural paths of Redding with the homotopy analysis of Levihn.  Doing so would provide a more intelligent decision-making component for a neural network in a behavior planner given multiple feasible actions for an autonomous vehicle.

Regarding claim 7, Redding discloses wherein the at least one characteristic variable includes information concerning a lane in which the motor vehicle is situated after completion of the driving maneuver (e.g. destination lane of a lane change; Redding at 0026, 0044).

Regarding claim 8, Redding discloses wherein the driving maneuver parameter contains information at least concerning whether the motor vehicle is traveling behind the at least one further road user (Redding at 0030). 

Regarding claim 10, Redding discloses wherein the multiple different driving maneuvers are generated based on a predefined probability distribution (Redding at 0052-0057).

Regarding claim 12, Redding discloses wherein the multiple different driving maneuvers and/or the driving maneuver classes are filtered based on at least one feasibility criterion, at least one comfort criterion, and/or at least one safety criterion (safety and comfort criteria; Redding at 0031).

Regarding claim 14, Redding discloses a control unit for a system for controlling a motor vehicle or for a motor vehicle, wherein the control unit is designed to carry out a method according to claim 1 (Redding at 0009).

Regarding claim 15, Redding discloses a motor vehicle (autonomous vehicle; Redding at abstract) having a control unit according to claim 14 (Redding at abstract, 0009).

Regarding claim 16, as best understood, Redding discloses a computer program having program code means for carrying out the steps of a method according to claim 1 when the computer program is executed on a computer or a processing unit of a control unit designed to carry out the method according to claim 1 (Redding at abstract, 0009).

Regarding claim 17, the combination teaches wherein driving maneuvers that belong to the same homotopy class are grouped in the same driving maneuver class and driving maneuvers that are not in the same homotopy class are grouped in a different driving maneuver class (driving maneuvers to reach similar positioning options are grouped together; Levihn at column 17 lines 15-42)

Regarding claim 18, Redding discloses wherein driving maneuvers that can be transformed into one another without crossing an obstacle are classified in the same driving maneuver class (e.g. safe maneuvers; Redding at 0034, 0070).

5b.	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Redding and Levihn, as cited above, and further in view of Nister (US 2019/0250622).
Regarding claim 2, Redding discloses wherein at least one characteristic variable includes at least one traffic sequence that indicates the sequence of traveling past and/or overtaking by other road users (action sequenced policy including merging or passing events with other vehicles; Redding at 0004, 0024, 0035, 0040).
While Redding at 0052 does mention timing intervals (actions every 3 seconds in a 30 second span), it is not clear from Redding if this is a time sequence, as claimed.
Nister, in a similar invention in the same field of endeavor, teaches that a proposed sequence of actions for an autonomous vehicle is time sequenced (arrival times at certain points in the proposed vehicle series of actions; Nister at 0104-0108, 0112, 0115, Fig. 5, 9).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the time sequencing of Nister.  Doing so would provide a further variable for collision avoidance and a safer proposed path for the autonomous vehicle.

Regarding claim 3, Redding discloses wherein the at least one traffic sequence includes an overtaking sequence, wherein the overtaking sequence includes at least one point at which the motor vehicle is overtaking a further road user (e.g. actions for passing a bicycle in an adjacent lane; Redding at 0031).  The combination teaches time points for actions in a policy (Nister at 0104-0108, 0112, 0115, Fig. 5, 9). 

Regarding claim 4, Redding discloses wherein the overtaking sequence includes multiple ordered points at which the motor vehicle is in each case overtaking a further road user (policy, such as overtaking a bicyclist, maintains a sequence of points for action in the policy; Redding at 0004, 0024, 0031, 0035, 0040).  The combination teaches time points for actions in a policy (Nister at 0104-0108, 0112, 0115, Fig. 5, 9).

Regarding claim 5, the combination teaches wherein the at least one traffic sequence includes a passing-by sequence, wherein the passing-by sequence includes at least one point in time at which a further road user is traveling past the motor vehicle in the opposite direction or in the travel direction (modeling the proposed actions as a function of oncoming traffic in adjacent lanes; Nister at 0062).

Regarding claim 6, the combination teaches wherein the passing-by sequence includes multiple time-ordered points in time at which a further road user is in each case traveling past the motor vehicle in the opposite direction or in the travel direction (modeling the proposed actions as a function of oncoming traffic in adjacent lanes; Nister at 0062).
.
5c.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Redding and Levihn, as cited above, and further in view of Jouanet (US 2017/0268873).
Regarding claim 11, the combination is silent as to wherein at least the current lane and/or the at least one additional lane are/is transformed into a Frenet-Serret coordinate system.
Jouanet, in a similar invention describes the trajectory of the vehicle traveling in a curved lane in a Frenet-Serret coordinate (Jouanet at 0050).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Redding with the local coordinate system of Jouanet.  Doing so would more adequately describe the vehicle motion in a non-uniform curve with a local coordinate system.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/            Primary Examiner, Art Unit 3663                                                                                                                                                                                            	04 October 2022